Nolan, P. J.
(dissenting). There is but one question to be determined on this appeal, and that is whether a Grand Jury impaneled for the June, 1955 Term of the County Court, Kings County, had jurisdiction to inquire into the crimes alleged to have been committed by respondents, and to find an indictment against them. The facts are not in dispute. Concededly, the Grand Jury was impaneled for the June, 1955 Term of the *455County Court. Two Grand Juries were impaneled for that term, and the Grand Jury in question, designated as the additional Grand Jury (see Code Crim. Pro., § 226), undertook an investigation into various alleged criminal activities in the waterfront area of the county. Of course, no one contends that its powers or duties were originally limited or restricted to the conduct of that investigation and it is not questioned that it had the power to inquire into all criminal activities in Kings County during the normal duration of the June, 1955 Term. That term, however, was extended from time to time until June 30,1956 to permit the Grand Jury to complete the investigations pending before it. It is not disputed that since its inception and until after the indictment was found against respondents the Grand Jury functioned continuously, and was never in recess. Neither can it be questioned that in May, 1956, when the indictment against respondents was presented, this Grand Jury was a duly constituted body, de jure, in every sense. Such being the case, I am unable to agree that its powers were in any way restricted, or that it suffered any loss of jurisdiction because of the fact that during the month of June, 1955 no evidence was presented before it concerning any violation of section 1141 of the Penal Law, or because it had commenced, during that month no investigation of such crimes or of the activities of any of the respondents. There can be no question as to the power of the County Court to extend its June, 1955 Term as long as the County Judge deemed necessary (Judiciary Law, §§ 6, 190; Matter of McDonald v. Golden, 267 App. Div. 881, 882), and in the absence of a valid restriction on its powers, the Grand Jury during such extended term not only had the power, but also had the duty, to act on information brought before it that crime had been committed which was triable in Kings County (Code Crim. Pro., §§ 245, 252). There is no statute of this State which restricts the powers of a Grand Jury, sitting during an extended term, to the completion of investigations undertaken during the first month of its service, nor were such powers so restricted in the instant case by the orders of the County Court extending its June, 1955 Term to permit the Grand Jury to complete pending investigations. Although the Grand Jury is an arm of the court (Matter of Spector v. Allen, 281 N. Y. 251) over which the court possesses broad supervisory powers (People v. Besser, 207 Misc. 692, 695), it is in some aspects an independent body free from judicial restraint (N. Y. Const., art. I, § 6; Code Crim. Pro., §§ 223, 245, 252, 253; People v. Glen, 173 N. Y. 395, 401; Morgan v. Null, 117 F. Supp. 11). The grand jurors may, of their own *456motion, make full investigation to see whether a crime has been committed. They may investigate on their own knowledge, and may originate charges against those believed to have violated the criminal laws. (People ex rel. Livingston v. Wyatt, 186 N. Y. 383.) They may seek the advice of the court, but they are perfectly free, and it is their right, to investigate fully and without hindrance any criminal charge which may be presented to them. (Matter of Mullen [Block], 176 Misc. 442; People v. Molineux, 26 Misc. 589.) The term of service of this Grand Jury could have been terminated by the court at the conclusion of the month during which it was impaneled or thereafter, prior to the finding of the indictment against respondents. Having elected to continue the June, 1955 Term of the court, and the term of service of its Grand Jury, however, the County Judge could not, as long as he did not finally adjourn the June Term or discharge the Grand Jury, restrain it from exercising the power granted to it or performing the duties enjoined on it by statutory law. (Cf. United States v. Thompson, 251 U. S. 407; Hale v. Henkel, 201 U. S. 43, 61-63; State of Alabama v. Knighton, 21 Ala. App. 330; People ex rel. Ferrill v. Graydon, 333 Ill., 429, 432-435.)
The record before us does not disclose that the County Judge attempted to assume such power. The successive orders extending the service of the Grand Jury did not purport to curtail its authority or jurisdiction. They merely established the length or duration of its term of service, and did not provide that during the extended term it must confine its activities to unfinished business, and could not act upon evidence of crime not the subject of its previous investigations. Nowhere is it disclosed by the record that the Grand Jury had completed the investigations pending before it, when the indictment against respondents was found, or that consideration of the evidence presented against respondents impeded or in any way prolonged such investigations. Such being the case, no reason appears why the Grand Jury could not properly consider such evidence, and return the indictment which is the subject of this appeal.
The rules of the County Court of Kings County do not require, nor do they in my opinion justify, a contrary conclusion. The provisions of those rules which require that all proceedings in connection with the work of a Grand Jury, continued for a particular purpose, be had before the Judge who orders that the Grand Jury be continued, even when read in the light of the order of the court appointing the terms thereof, for 1955, do not purport to prohibit that Judge or the court from acting on any valid indictment presented by the Grand Jury during *457an extended term. Such rules are desirable and necessary for the government and regulation of the procedure of the court, but they were not intended to divest the court of its constitutional and statutory jurisdiction (N. Y. Const., art. VI, §11) or to restrict the powers of Grand Juries in any manner inconsistent with statutory law. No rule of the County Court could have that effect. The power of the County Judges to make such rules is limited to rules which are not inconsistent with pertinent constitutional provisions or statutes. The County Court is vested with the jurisdiction provided and the Judges are required to perform such duties as may be prescribed by law (N. Y. Const., art. VI, § 11). The powers and duties of the Grand Jury in the premises are provided by law, as are those of the court to receive and act on a valid indictment. The court and the Grand Jury had ample jurisdiction, and the indictment is valid and regular on its face. The order appealed from should be reversed and the motion should be denied.